Order entered December 20, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00633-CV

 WASH TECHNOLOGIES OF AMERICA CORPORATION AND JON K. BANGASH,
                          Appellants

                                             V.

                    JOHN T. PAPPAS AND WASHBIZ, INC., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-16090

                                          ORDER
       Before the Court is appellant Jon K. Bangash’s December 19, 2016 unopposed motion to

extend the time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief

shall be filed by January 18, 2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE